Title: 11 Tuesday.
From: Adams, John
To: 


       A pleasant day. The first Day of Court. Nature and Truth or rather Truth and right are invariably the same in all Times and in all Places. And Reason, pure unbiassed Reason perceives them alike in all Times and in all Places. But Passion, Prejudice, Interest, Custom and Fancy are infinitely precarious. If therefore we suffer our Understandings to be blinded or perverted by any of these, the Chance is that of millions to one, that we shall embrace error. And hence arises that endless Variety of Opinions entertained by Mankind.—The Weather and the Season are beyond expression delightful. The Fields are coverd with a bright and lively Verdure. The Trees are all in bloom, and the atmosphere is filled with a ravishing Fragrance. The Air is soft and yielding and the Setting sun Sprinkled his departing Rays over the Face of Nature, and enlivened all the Land skips around me. The Trees put forth their Leaves and the Birds fill the Spray. Supd at Gardiners.
      